995 So.2d 1164 (2008)
George F. DUPREE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-4772.
District Court of Appeal of Florida, Second District.
December 10, 2008.
James Marion Moorman, Public Defender, and Carol J.Y. Wilson, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Timothy A. Freeland, Assistant Attorney General, Tampa, for Appellee.
SILBERMAN, Judge.
We affirm without discussion George Dupree's convictions and sentences entered following his no contest plea for introduction of contraband into a detention facility, possession of a firearm by a convicted felon, and carrying a concealed firearm. However, we remand for the trial court to enter a written order, nunc pro tunc, reflecting its finding at a hearing held on May 29, 2007, that Dupree was "competent to proceed." See Fla. R.Crim. P. 3.212(c)(7); Hampton v. State, 988 So.2d 103, 106 (Fla. 2d DCA 2008).
Affirmed and remanded with directions.
KELLY and WALLACE, JJ., Concur.